Exhibit David P. Reed Phil Bourdillon/Gene Heller President, North American Operations Silverman Heller Associates (714) 549-0421, x8245 (310) 208-2550 CERADYNE INC. RECEIVES $12.4 MILLION SAPI BODY ARMOR ORDER Costa Mesa, Calif.—January 12, 2010—Ceradyne, Inc. (NASDAQ: CRDN) announced that it has received a $12.4 million order for SAPI (Small Arms Protective Inserts) lightweight ceramic body armor. The order was issued by the U.S. Army RDECOM, Aberdeen Proving Grounds, Maryland. The Company expects shipments to be completed in the first quarter 2010. The order is a Foreign Military Sales (FMS) requirement. David Reed, President of North American Operations, commented: “We are very pleased to receive this additional FMS body armor order. We believe that the government placed this order with Ceradyne, at least in part, due to its reliable delivery, quality performance on previous SAPI procurements and competitive pricing. This is a new order from the U.S. Army and should not be confused with the XSAPI/ESAPI 5-year procurement previously announced.” Ceradyne develops, manufactures, and markets advanced technical ceramic products and components for defense, industrial, automotive/diesel, and commercial applications. Additional information about the Company can be found at www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as “anticipates,” “believes,” “plans,” “expects,” “intends,” “future,” and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, and its Quarterly Reports on Form 10-Q, as filed with the U.S.
